DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
2.	Claims 1-3, 5-21 are allowed.
				
         Reasons for Allowance
3.	The following is an examiner’s statement of reasons for allowance: 
The prior art of record does not disclose or suggest the combination of limitations specified in independent claims 1, 8, and 13.
Kursun et al. (US 10,055,726) disclose a system and method for management of a self-propelled mobile banking resources, i.e., ATM, wherein a user can request a transaction in one location, the system determining future locations for a plurality of ATM for predicted transaction requests and dispatching the ATM to the user location to service the transaction. The user may specify a location to meet the mobile banking resource (ATM). 
Kursun however, do not disclose the transaction request is a deposit transaction and do not disclose a transaction verification code being obtained via the mobile resource while the mobile resources is proximate to the second location. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments

4.	In response to the amendment of claims, the Examiner withdraws the 35 U.S.C. § 102  rejection.
Conclusion
5.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
DeLUCA et al. (US 2016/0078416)-cited for a system and method for providing a portable ATM.
Birnie (US 2002/0074394)-cited for disclosing a self-propelled terminal (ATM) providing banking services to users.  
“Mobile ATM Rentals & ATM Machine Rentals…Anywhere.” https://www.mobilemoney.net/mobile-atm-machine-rentals.html. Dec 18, 2018. -cited for ATM rentals.
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELDA MILEF whose telephone number is (571)272-8124. The examiner can normally be reached Monday-Thursday 6:30am-3:30pm; Friday 7am-12pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bennett Sigmond can be reached on (303)297-4411. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELDA G MILEF/Primary Examiner, Art Unit 3694